Citation Nr: 0018180	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-02 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for a rash of the head 
and face.  

3. Entitlement to service connection for a disability 
manifested by chest pain.  

4. Entitlement to service connection for a gynecological 
disorder.  

5. Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of service connection for a rash of the head and 
face, and for a disability manifested by chest pain will be 
held in abeyance pending the completion of the development 
requested in the remand portion of this decision.  

During an examination by VA in April 1999, the veteran 
complained of sinusitis.  A diagnosis of chronic sinusitis 
was made.  The Board is of the opinion that this evidence 
raises the issue of service connection for chronic sinusitis.  
EF v. Derwinski, 1 Vet. App. 324 (1991).  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's claim for service connection for bilateral 
hearing loss is plausible.  

2. The veteran's claim for service connection for a 
gynecological disorder is plausible.

3. The veteran's claim for service connection for headaches 
is plausible.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for a 
gynecological disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3. The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has submitted well-grounded claims.  Once a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well-grounded, 
the claimant's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

I.  Hearing Loss

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The veteran asserts that while on active duty she was 
involved in jet engine maintenance.  This noise exposure 
caused her hearing loss.  The separation examination showed 
hearing loss in the right ear at 6000 hertz.  The service 
administrative records show she was trained in weapons system 
maintenance.  

A VA audiological examination was conducted in June 1996.  
The test findings were interpreted as showing hearing was 
within normal limits through 4000 hertz, bilaterally.

VA audiometric testing conducted in December 1997 at the 
outpatient clinic showed significant hearing loss at all 
tested frequencies between 250 and 6000 hertz. 

To summarize, although the June 1996 audiological examination 
indicated that hearing was within normal limits, the December 
1997 audiological examination showed significant hearing 
loss.  This is less than two years following service.  This 
evidence when viewed with the reported history of inservice 
acoustic trauma tends to show that the bilateral hearing loss 
may be related to service.  Accordingly, the claim is well 
grounded. 

II.  Gynecological Disorder

A review of the service medical records shows that the 
veteran was treated for gynecological complaints on several 
occasions while on active duty, which were variously 
diagnosed.  In May 1991, shortly after her entry into active 
duty, she was treated for complaints of swelling in the area 
of the genitalia that were considered to be due to 
cervicitis.  In August 1991 she was treated for vaginosis 
that resolved with the use of medication.  In October 1992 it 
was noted that she had severe dysmenorrhea by history and in 
March 1993 vaginitis.  In July 1994, she was assessed as 
having bacterial vaginosis, which was treated with antibiotic 
medication.  She was treated for vaginitis in May and June 
1995.  

An examination was conducted by VA in August 1996.  At that 
time, she stated that she had had a loop electrosurgical 
excision procedure for cervical dysplasia in 1993.  She was 
on no medication for her dysmenorrhea.  Physical examination 
was essentially normal.  Laboratory testing showed an 
infection and inflammation.  An undated VA outpatient report 
contains an assessment of chronic cervicitis.

The Board finds that this evidence tends to show that the 
veteran may have a chronic gynecological disorder, which 
began in service.  Accordingly, the claim is, well grounded.  

III. Headaches

Service medical records show that the veteran was treated on 
several occasions for headaches. In March 1994she complained 
of a headache with blurred vision.  The headache was mainly 
in the forehead, with occasional sharp pains running down her 
back.  It was noted that she had been in a motor vehicle 
accident earlier that day and had been seen in the emergency 
room.  No further complaints of headache are noted in the 
service medical records.  

An examination was conducted by VA in June 1996.  During the 
general medical examination she reported that she had had 
headaches that she attributed to not being able to sleep well 
at night.  They had improved after discharge from service, 
but she still had difficulty sleeping at night.  The 
diagnosis was history of headaches, resolved.  

In her substantive appeal, the veteran stated that she had 
been experiencing headaches with more frequency and implied 
that she has been receiving treatment at a VA medical center 
for her headache disorder.  

To summarize, the service medical records show that the 
veteran complained of headaches.  Currently she has indicated 
that the headaches have persisted.  The Board finds that this 
evidence show that her claim is plausible and, thus, well 
grounded.   

ORDER

The claim of entitlement to service connection for bilateral 
hearing loss, a gynecological disorder, and headaches are 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
bilateral hearing loss, chronic cervicitis, and migraine 
headaches are well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This duty 
includes obtaining all private and governmental records, and, 
when indicated by the circumstances of the case, ordering a 
medical examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

A review of the records shows that, while a copy of one page 
of the examination for separation from service has been 
furnished by the veteran, the entire examination report is 
not of record.  The Board finds that an additional search for 
this report should be undertaken before final appellate 
consideration of the additional issues on appeal.  Cf Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

The case is remanded for the following:

1.  The RO should request the veteran to 
submit copies of any of the remaining 
pages of the separation examination 
report which may be in her possession. 

2.  The RO should request the National 
Personnel Records Center to conduct a 
search for the separation examination 
report. 

3.  The RO should schedule the veteran 
for an examination by a specialist in ear 
disorders in order to determine the 
nature, severity, and etiology of the 
reported hearing loss.  The claims folder 
should be made available to the examiner 
for review in connection with this 
evaluation.  It is requested that the 
examiner obtain a detailed inservice and 
postservice history of noise exposure.  
In addition to audiometric testing, any 
other testing deemed necessary should be 
performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether the 
hearing loss, if diagnosed, is as likely 
as not related to acoustic trauma which 
occurred in service.  The examiner should 
provide a complete rationale for all 
conclusions reached. 

3.  A VA examination by a neurologist 
should be conducted in order to determine 
the nature, severity, and etiology of the 
reported headaches.  The claims folder 
should be made available to the examiners 
for review in connection with this 
evaluation.  All tests deemed necessary 
should be performed.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether the veteran's 
reported headaches represent a chronic 
disorder?  If yes, whether it is as 
likely as not that the chronic headaches 
are related to service?  The examiner 
should provide a complete rationale for 
all conclusions reached.

4.  A VA examination should be conducted 
by a gynecologist in order to determine 
the nature, severity, and etiology of any 
gynecological disorder.  The claims 
folder should be made available to the 
examiner for review in connection with 
the evaluation.  All tests deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran has a chronic 
gynecological disorder which is related 
to service.  The specialist should 
provide a complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

In view of the request for military records, a decision 
concerning service connection for a disability manifested by 
chest pain and a skin disorder will be held in abeyance until 
the requested development has been completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

